Title: To George Washington from Benjamin Lincoln, 23 January 1790
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Jany 23 1790

Knowing that your Excellency must be greatly burdened by the weight of public affairs and that the pressure is increased by various other avocations I should hardly have been persuaded to have broken in so much upon your time as to have given any other Gentleman, going from among us, a line of introduction But when I considered your Excellencys love of science & your partiality for scientific men I thought I could justly plead them as an apology for introducing Mr Read a native of this common wealth, who from great labour & close application of mind has made very valuable improvments in the construction of several machines among them are the Still the steam engine the machinery

for a self moving clock &ca His productions have been fully examined by many Gentlemen of education, and all of them saving one, are good judges of them who are fully in opinion of the great merit of the author.
If your Excellency should find a leisure hour to look into his performance, I have no doubt but you will be highly pleased and you will certainly by your countenance not only promote the interest but gratify the feelings and make a good man happy. With the most perfect esteem I have the honour of being my dear General Your most obedent & humble servant

B: Lincoln

